                        UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF OREGON

 In re
 Eric L. Silva                              Case No. 19-34037-pcm12
                                              Amended

 Debtor(s)                                  NOTICE OF CLAIM OBJECTION

Notice to Claimant. An objection by Boverman & Associates, LLC
to your claim in this bankruptcy case has been filed and is enclosed with this notice.

Your claim may be reduced, modified, or eliminated. You should read these papers
carefully and discuss them with your attorney, if you have one.

If you do not want the court to eliminate or change your claim, then within 30 days from
the service date below, you or your attorney must do one of the following:

1. Obtain a written withdrawal of the claim objection by the objector. In order to obtain a
   withdrawal, you may need to provide the objector with any documentation supporting
   your claim that was not included when you filed your claim with the court. You should
   send this documentation to the objector at the service address listed at the bottom of
   the claim objection. The written withdrawal of the objection must be filed with the court
   within 30 days of the service date below.

2. Prepare a written response to the objection, explaining your position, and file both the
   written response and a certificate showing a copy of the response has been served
   on the objector at the service address listed at the bottom of the claim objection with
   the clerk at 1050 SW 6th Ave #700, Portland, OR 97204 or 405 E 8th Ave #2600,
   Eugene, OR 97401. If you mail your response to the court for filing, you must mail it
   early enough so that the court will receive it within 30 days of the service date below.

If you or your attorney do not take one of these steps within 30 days of the service date
below, the court may decide that you do not oppose the objection to your claim and
reduce, modify, or eliminate your claim without further notice or a hearing.

                  03/09/2020
I certify that on ___________   (service date) this notice and the objection were served
pursuant to Federal Rule of Bankruptcy Procedure (FRBP) 3007(a)(2) on the claimant,
debtor or debtor in possession, trustee, and, if applicable, the entity filing the proof of
claim under FRBP 3005, and that the names, addresses, and methods used for service
are as follows (attach additional page if necessary):

Boverman & Associates, LLC, c/o Tara Schleicher, Notice Provided via CM/ECF
Boverman & Associates, LLC, c/o Tara Schleicher, Foster Garvey, 121 SW Morrison
Street, Suite 1100, Portland, OR 97204-3141
Boverman & Associates, LLC, 11825 SW Walker, Rd., Portland, OR 97225
Nicholas J. Henderson                            /s/ Nicholas J. Henderson OSB#074027
Printed Name                                     Signature



763.1 (12/01/2019)
                  Case 19-34037-pcm12         Doc 136    Filed 03/09/20
                          UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF OREGON

 In re
 Eric L. Silva                                  Case No. 19-34037-pcm12
                                                  Amended

 Debtor(s)                                      CLAIM OBJECTION

1. The undersigned objects to proof of claim no.   29-1       (claim) in the amount of
   $ 144,859.75     filed on behalf of Boverman & Associates, LLC
                                                                              (creditor).

2. The undersigned objects to the claim for the following reasons (check all applicable
   reasons):

         Claim duplicates proof of claim no.            filed on behalf of
                                                                                              .

         Claim fails to assert grounds for priority, or grounds asserted are not valid as
         described below in “Other.”

         Claim was not filed on behalf of the real party in interest.

         Claim appears to include interest or charges accrued after the petition date.

         Value of collateral exceeds debt.

         Claim arrearage asserted is incorrect.

         Claim is a secured claim, but creditor neither (a) specified that any portion of claim
         should be treated as unsecured nor (b) requested a hearing to determine value of
         collateral.

         Claim includes taxes assessed against real or personal property, but the interest of
         the estate in the property against which taxes were assessed has no value because
         estate has no equity or interest in the property.

         Claim does not include documentation required by Federal Rule of Bankruptcy
         Procedure 3001(c) and (d) (for example, a copy of the note or documents
         establishing secured status or an assignment of the claim to creditor), and another
         reason for disallowance is stated in this objection.




763.3 (12/01/2019)                        Page 1 of 2

                     Case 19-34037-pcm12        Doc 136     Filed 03/09/20
      Claim does not require future distribution because (state reason, for example,
      creditor obtained relief from stay or has been paid in full from another source):

                                                                                            .

      Other:
       See Attached




3. The undersigned moves that the claim be (check applicable boxes):

      Disallowed in full.

      Disallowed for any distribution.

      Disallowed for future distribution greater than the amount already paid
      ($____________).

      Allowed as (fill in each blank even if amount is $0):
         a secured claim for $ 0                         ,
         a priority unsecured claim for $ 40,746.75                      , and
         a nonpriority unsecured claim for $ 0                           .

      Allowed with an arrearage of $                   (if amount of arrearage is contested).



Date: 03/09/2020            Signature: /s/ Nicholas J. Henderson
                            Name: Nicholas J. Henderson
                            Relation to Case: Attorney For Debtor
                            Service Address: 117 SW Taylor Street, Suite 300
                            Portland, OR 97204
                            Phone #: 503-417-0500
                            Email Address: nhenderson@portlaw.com
                            Last 4 digits of Taxpayer ID# (if objector is debtor): 9796




763.3 (12/01/2019)                       Page 2 of 2

                   Case 19-34037-pcm12        Doc 136        Filed 03/09/20
Nicholas J. Henderson, OSB#074027
nhenderson@portlaw.com
Motschenbacher & Blattner, LLP
117 SW Taylor St., Suite 300
Portland, OR 97204
Telephone: (503) 417-0508
Facsimile: (503) 417-0528

  Of Attorneys for Debtor Eric L. Silva




                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF OREGON


 In re
                                                Case No. 19-34037-pcm12
          ERIC L. SILVA
                                               OBJECTION TO CLAIM 29-1 OF
                        Debtor.                BOVERMAN & ASSOCIATES, LLC




         Debtor Eric L. Silva (“Debtor”) hereby objects to Claim 29-1 (the “Claim”) filed by

Boverman & Associates, LLC (“Boverman” or “Receiver”). Debtor asserts that the Claim seeks

payment for unreasonable and excessive fees and costs, and requests that the Court only allow

the Claim to the extent Receiver can meet his burden to prove that the fees and costs are

reasonable and necessary.

                                       INTRODUCTION

         Prior to the commencement of this bankruptcy case, Boverman was appointed as receiver

for the Debtor’s assets, consisting primarily of a dairy farm located in Beaver, Oregon.

Boverman was superseded upon the commencement of this bankruptcy case on October 31,

2019. Boverman has filed Proof of Claim No. 29-1, seeking compensation for fees and


  PAGE 1 – OBJECTION TO PROOF OF CLAIM NO. 29-1
  {00333587:2}




                     Case 19-34037-pcm12         Doc 136     Filed 03/09/20
reimbursement for expenses and charges incurred prior to and after the filing of the bankruptcy

petition.

        Debtor does not dispute that Boverman is an experienced and capable professional, and

that a majority of the compensation sought by Boverman is appropriate. However, Debtor

objects to many of the fee and cost entries described in Boverman’s claim, on the basis that such

fees are unreasonable and excessive, and certain fees and costs did not benefit the estate.

Additionally, Debtor objects to Boverman’s post-petition attorney fees, to the extent those fees

were not in furtherance of the superseded receiver’s duties under § 543(a) and (b).

                                           BACKGROUND

        1.       Debtor does not dispute the basic procedural background regarding the

commencement of the state court action in Tillamook County Circuit Court. Specifically, Debtor

agrees with the factual statements made in Paragraphs 3.1 through 3.4 of the Declaration of Craig G.

Russillo, filed herein at ECF No. 94.

        2.       After the appointment of the Receiver, Debtor was initially hesitant to file

bankruptcy, as it had been suggested to him that the Receiver would maximize the value of the

Debtor’s assets, and would be in the best position to sell the Debtor’s assets, including the dairy

farm, and repay the Debtor’s outstanding debts.

        3.       Debtor continued to monitor the Receiver’s activities, but was denied access to the

dairy farm, and was regularly denied information requested from the Receiver.

        4.       Debtor was informed that various problems were occurring at the dairy farm, such as

large quantities of milk being dumped due to improper handling and presence of antibiotics, which

Debtor believes was due to incompetence in running the dairy farm.




  PAGE 2 – OBJECTION TO PROOF OF CLAIM NO. 29-1
  {00333587:2}




                       Case 19-34037-pcm12          Doc 136      Filed 03/09/20
        5.       Debtor and counsel met with Boverman and counsel on October 22, 2019. At that

meeting, Mr. Boverman informed Debtor that the Receiver had not yet conducted a definitive

inventory of the animals at the dairy. Boverman was unable to answer specific questions about

critical segments of operations at the Dairy. Specifically, Boverman could not answer questions

about the exact number of cows on the farm, and who was breeding the cows on days when Nathan

Jensen (who had been employed by the Receiver) was away from the Dairy.

        6.       Concerned about the welfare of the farm and the animals, Debtor filed a Chapter 12

bankruptcy petition on October 31, 2019, and regained possession of the farm the next morning.

Upon returning to the farm, Debtor found that cows had not been regularly bred—a critical

component of running a dairy farm. Silva also found that feed stores were critically low, and that

the health of the animals at the farm had deteriorated significantly.

        7.       Since regaining possession of the farm, Debtor has been able to restore the health of

the animals, and increase milk production and revenue. Debtor’s revenues have consistently

exceeded expectations since the petition date.

                                            ARGUMENT

    1. Receiver Is Not Entitled to Its Professional Fees Because It Did Not Comply with
       Oregon Law.

        As the Receiver has pointed out:

        “The substance of a creditor’s claim are determined by state law. Travelers Cas. & Sur.
        Co. of America v. Pacific Gas and Electric Co., 549 U.S. 443-451 (2007) (state law
        governs the substance of claims in bankruptcy). Thus, to evaluate the aspects associated
        with the Receiver’s claim, one needs to look to Oregon law.”

See ECF No. 83 (“Receiver’s Motion”), at pp. 10-11. Said another way, in the process of

allowing or disallowing a claim in bankruptcy, “the validity and legality of claims are

determined by applicable nonbankruptcy law.” In re S. California Plastics, Inc., 165 F.3d 1243,


  PAGE 3 – OBJECTION TO PROOF OF CLAIM NO. 29-1
  {00333587:2}




                      Case 19-34037-pcm12           Doc 136      Filed 03/09/20
1247 (9th Cir. 1999); citing Christison v. Norm Ross Co. (In re Eastview Estates II ), 713 F.2d

443, 447 (9th Cir.1983). A claim cannot be allowed if it is unenforceable under nonbankruptcy

law, and “[t]he Trustee therefore may raise state law defenses to the claim.” . Id.; citing 11

U.S.C. § 502(b)(1). While Receiver has repeatedly argued that its rights are determined by state

law, Receiver failed to mention that it did not comply with state law when hiring consultants and

attorneys in the state receivership case.

        Oregon law requires that, prior to employing attorneys and other professionals, a receiver

give notice of the receiver’s intent to employ, and that such notice must disclose: (a) The identity

and qualifications of the professional; (b) The scope and nature of the proposed engagement; (c)

Any potential conflict of interest; and (d) the proposed compensation. ORS 37.310 (1)-(2). In

addition to specifying the content of such a notice, ORS 37.170 specifies other procedural

requirements of providing proper notice. Receiver failed to comply with both of these statutory

provisions. As a result, Receiver was not authorized to employ the professionals Mike

Anderson, Tara Graciano, and Foster Garvey. Such professionals’ fees total $101,866.75, all of

which should be disallowed.

        Receiver has acknowledged its failure to comply with the Oregon Receivership Code,

and has sought and obtained relief from the automatic stay to enable Receiver to tardily file the

required notices in state court. As of the date of this objection, Receiver has not filed such

notices. However, when such notices are filed, Debtor intends to oppose Receiver’s nunc pro

tunc notices in state court. The Court should disallow all of Receiver’s professional fees, in the

same way that a professional’s compensation would be disallowed in a bankruptcy case if a

trustee or debtor in possession hired professionals without proper authority. In the alternative,

the Court should reserve ruling on allowance of Receiver’s professional fees until the state court


  PAGE 4 – OBJECTION TO PROOF OF CLAIM NO. 29-1
  {00333587:2}




                     Case 19-34037-pcm12          Doc 136      Filed 03/09/20
determines whether Receiver’s non-compliance with the statute bars recovery of Receiver’s

professional fees under state law.

   2. Receiver’s Claim Seeks Payment for Unreasonable and Excessive Fees and Costs,
      and Should be Reduced.

        Even if Receiver is not completely barred from recovering professional fees for its non-

compliance with the Oregon Receivership Code, Receiver’s Claim should nevertheless be

reduced to the extent it seeks payment for fees and costs that were not reasonable or necessary.

            a. Legal Standard

        Upon the commencement of a bankruptcy case, a pre-petition custodian is required to

turn over all assets of the estate to the trustee or the Debtor. 11 U.S.C. § 543(b). If that

requirement is timely satisfied, the superseded custodian is entitled to compensation:

        There is no doubt that if the custodian complies with turnover as soon as is
        practical after the filing of the bankruptcy case, § 543(c)(2) allows pre-and-post-
        petition fees and costs to be awarded and paid by the estate. At that point, the
        receiver is compensated for his services and those of his appointees and although
        § 543(c)(2) sounds as though they will be paid immediately, it is more likely that
        they will be part of a later distribution of administrative expenses holding the
        priority given them under § 503(b)(3)(E) and § 503(b)(4).

In re Internet Specialties W., Inc., No. 1:12-BK-20897-GM, 2013 WL 4408456, at *4 (Bankr.

C.D. Cal. July 17, 2013) (emphasis added).

        Section 543(c)(2) deals with certain of the receiver’s post-petition services, and “is

limited to the ‘winding up’ duties imposed under sections 543(a) and (b).” In re Posadas

Assocs., 127 B.R. 278, 281–82 (Bankr. D.N.M. 1991); see also, In re Bodenheimer, Jones,

Szwak, & Winchell L.L.P., 592 F.3d 664, 674 (5th Cir. 2009)(“the language of § 543 clearly

circumscribes the actions of superseded custodians to those which are necessary to preserve the

assets of the estate once a bankruptcy petition has been filed”). While § 543(c) indicates that a

custodian’s “reasonable” fees and costs will be awarded, the specific treatment of those fees and

  PAGE 5 – OBJECTION TO PROOF OF CLAIM NO. 29-1
  {00333587:2}




                     Case 19-34037-pcm12           Doc 136     Filed 03/09/20
costs is governed by § 503(b)(3)(E) and § 503(b)(4).



        Under § 503(b), there shall be an allowed administrative expense for “the actual,

necessary expenses” incurred by a court-appointed custodian superseded under § 543, and

compensation for the services of such custodian. 11 U.S.C. § 503(b)(3)(E) (emphasis added); see

In re Sevitski, 161 B.R. 847, 856 (Bankr.N.D.Okla.1993) (denying custodian’s request for

administrative expense priority for his fees and expenses because they were unreasonable and

excessive). The determination of what is “reasonable” is a question of federal law and is to be

determined by the standards established by bankruptcy law, not state law. In re 400 Madison

Ave. Ltd. P’ship, 213 B.R. 888, 897 (Bankr.S.D.N.Y.1997); citing Gross v. Irving Trust, 289

U.S. 342, 345, 53 S.Ct. 605, 77 L.Ed. 1243 (1933). “The inquiry is little different from that

concerning other professional fees and expenses under 11 U.S.C. § 330(a)(1), § 503(b)(2).

Therefore, the same standards governing other professional fees and expenses should govern

receiver's fees and expenses too—unless good reason appears to apply different standards.” In re

Sevitski, 161 B.R. at 854.

        The burden is on the receiver to establish that the fees and expenses he seeks were

actually incurred, were necessary, and were of benefit to the estate. In re S.T.N. Enterprises, Inc.,

70 B.R. 823, 831–32 (Bankr.D.Vt.1987); R & G Properties, Inc., No. 08-10876, 2009 WL

1396285, at *2–3 (Bankr. D. Vt. Apr. 30, 2009). The superseded custodian is not entitled to

administrative priority “where the custodian incurs costs not for complying with the turnover

provisions of the Code but for resisting turnover[.]” Internet Specialties, WL 4408456, at *5;

citing In re Posadas Associates, 127 B.R. 278, 282 (D.N.M.1991).

/////


  PAGE 6 – OBJECTION TO PROOF OF CLAIM NO. 29-1
  {00333587:2}




                     Case 19-34037-pcm12          Doc 136      Filed 03/09/20
            b. Receiver’s Unreasonable Fees and Costs.

        Many of the fees and costs requested by Receiver appear to be reasonable and are not

disputed by Debtor. In fact, Debtor has no objection to the fees incurred by Nathan Jensen, or to

a majority of the fees incurred by Daniel Boverman himself. However, a large quantity of fees

and costs, especially those related to Michael Anderson, are excessive and unreasonable. The

specific fees and costs disputed by Debtor are described below, separately discussed for each of

the different service providers listed in Receiver’s claim.

                    i. Boverman & Associates, LLC’s Unreasonable Fees.

        The first category described on Receiver’s claim is the fees and expenses incurred by

Boverman & Associates, LLC directly. The vast majority of those fees and expenses are not

disputed by Debtor, nor does Debtor dispute the hourly rate sought for work performed by

Boverman & Associates, LLC. The limited items Debtor disputes are highlighted on the

attached Exhibit A.

        The fees highlighted on Exhibit A are disputed because they lack sufficient information,

or because they seek payment for travel time at Mr. Boverman’s full hourly rate, contrary to

LBR 2016-1(b)(2). Additionally, Debtor objects to post-petition fee entries for time spent on

matters other than fulfilling Receiver’s duties under § 543(a) and (b). For example, Mr.

Boverman, Mr. Anderson and Receiver’s counsel all appear to have spent time on preparing a

motion to excuse compliance with the Receiver’s duty to turnover property of the estate—a

motion that was never filed. Receiver should not be compensated for time spent on an unfiled

motion to oppose the Debtor’s right to possession of estate property.

        Debtor disputes a total of 25.05 hours of Mr. Boverman’s time entries on Exhibit A. At

Mr. Boverman’s billed rate of $325 per hour, Receiver’s claim would be reduced by $8,141.25 if


  PAGE 7 – OBJECTION TO PROOF OF CLAIM NO. 29-1
  {00333587:2}




                      Case 19-34037-pcm12         Doc 136     Filed 03/09/20
the disputed entries were disallowed in their entirety, or $4,070.63 if the disputed entries were

discounted by 50%.

                   ii. Tara Graciano’s Travel Time.

        Debtor’s only objection to Ms. Graciano’s fees are to the travel time on September 19,

2019. Ms. Graciano billed a total of 4.01 hours for travel time. This should be billed at 50% of

Ms. Graciano’s rate, pursuant to LBR 2016-1(b)(2). At Ms. Graciano’s billed rate of $135.00

per hour, a reduction of $270.00 is requested.

                  iii. Michael Anderson’s Unreasonable and Excessive Fees.

        Unlike the fees for the other service providers, which have relatively few disputed

entries, the fees sought for Mr. Michael Anderson are wildly excessive. Mr. Anderson’s

minimum billing increments are 0.25 hours, which is unreasonable and does not comply with

LBR 2016-1(b)(1). Mr. Anderson billed his full rate for numerous trips to and from the dairy,

which does not comply with LBR 2016-1(b)(2). There are several duplicative items, and several

items fail to contain an adequate description. Additionally, like Mr. Boverman and his counsel,

Mr. Anderson spent time on an unfiled motion to oppose Receiver’s duty to turnover estate

property to the Debtor. None of that time should be compensated. Finally, for certain services

performed, Mr. Anderson’s proposed rate of $245.00 per hour is unreasonable. Debtor disputes

all of the entries highlighted on the attached Exhibit B.

        Debtor disputes a total of 109.50 hours of Mr. Anderson’s time entries on Exhibit B. At

Mr. Anderson’s billed rate of $245 per hour, Receiver’s claim would be reduced by $26,827.50

if the disputed entries were disallowed in their entirety, or $13,413.75 if the disputed entries were

discounted by 50%.

/////


  PAGE 8 – OBJECTION TO PROOF OF CLAIM NO. 29-1
  {00333587:2}




                     Case 19-34037-pcm12          Doc 136      Filed 03/09/20
   3. Receiver’s Claim for Attorney Fees Should be Reduced.

        In the event that Receiver is not completely barred from recovering attorney fees for

failing to comply with the Oregon Receivership Code, Receiver’s claim for attorney fees should

be reduced to disallow post-petition fees that were not related to assisting the Receiver complete

its duties under § 543(a) and (b).

            a. Legal Standard for Receiver’s Attorney Fees.

        § 503(b)(4) provides that a superseded custodian may seek allowance of an

administrative claim for reasonable attorney fees, and for actual, necessary expenses incurred by

such attorney. 11 U.S.C. § 503(b)(4). “There is no question that the Receiver’s counsel is

entitled to fees under § 503(b)(4) for services directly related to the process of turning over

property of the estate in the Receiver’s control and providing the required accounting.” In re 29

Brooklyn Ave., LLC, 548 B.R. 642, 646 (Bankr. E.D.N.Y. 2016). Further, “the Bankruptcy Code

contemplates that additional legal services will be incurred in preparing the custodian's

application for payment....” Id. (internal citations omitted).

        Regarding fees incurred in defending a claim, Receiver cites In re 29 Brooklyn Ave, 548

B.R. 642, 648 (Bankr. E.D.N.Y. 2016), for the proposition that all fees in defending a superseded

receiver’s claim are per se awardable. See ECF No. 104, at p. 7. However, in making this

argument, Receiver oversimplifies the holding of the case.

        In 29 Brooklyn Ave., the bankruptcy court awarded a superseded receiver attorney fees

related to defense of the receiver’s claim. But, in doing so, the court did not hold that all fees

incurred in defending a claim are compensable. Instead, the court distinguished its case from the

issue presented in the U.S. Supreme Court’s decision in Baker Botts L.L.P. v. ASARCO LLC, 135

S. Ct. 2158, 2161, 192 L. Ed. 2d 208 (2015), and adopted the Ninth Circuit’s framework for


  PAGE 9 – OBJECTION TO PROOF OF CLAIM NO. 29-1
  {00333587:2}




                     Case 19-34037-pcm12           Doc 136       Filed 03/09/20
evaluating fee requests under § 503(b)(4). In re 29 Brooklyn Ave., LLC, 548 B.R. at 648.

        The Ninth Circuit’s framework in In re Wind N' Wave, 509 F.3d 938 (9th Cir. 2007), is

that fees incurred in defending an application for compensation are allowable if the services

otherwise meet the requirements of § 330(a), and the case “exemplifies a set of circumstances

where litigation was necessary.” Id. at 943 (quoting In re Smith, 317 F.3d 918, 928 (9th

Cir.2002)) (internal quotations omitted). Under Wind N' Wave and Smith, the set of

circumstances indicating that such services are “necessary” include: (1) that the prosecution or

defense of the fee application was successful; (2) that the objections to the fee application were

meritless; (3) that the litigation is not pursued simply to increase legal fees; and (4) that the

expenses incurred are unavoidable. Id. at 946.

        Using the Wind N’ Wave framework, the court in 29 Brooklyn Ave. found that the

litigation was “necessary” because the receiver substantially prevailed in its fee application, and

because the “Debtor’s broad-based effort to disallow the Receiver's proof of claim in its entirety

based on allegations of mismanagement was “misplaced” and “misunderst[ood] the legal

standard.” In re 29 Brooklyn Ave., LLC, 548 B.R. at 649. The court also found that the debtor

was the cause of the excessive litigation, and that the process was the only method by which the

receiver could receive his due compensation. Id. Thus, there is no per se rule that a receiver is

entitled to recover all attorney fees incurred in defending its claim, and there’s certainly no

authority that such a rule that is binding in the Ninth Circuit.

            b. Receiver Should Not Be Awarded Fees Incurred to Resist Turnover of Estate
               Property, to Dispute Priority of Its Claim, or to Defend Its Claim

        Debtor does not object to any pre-petition fee entry, nor does Debtor object to counsel’s

hourly rates. Debtor’s objection is only to those post-petition fee entries highlighted on the

attached Exhibit C, as those fees were not in furtherance of Receiver’s turnover and accounting

  PAGE 10 – OBJECTION TO PROOF OF CLAIM NO. 29-1
  {00333587:2}




                      Case 19-34037-pcm12           Doc 136        Filed 03/09/20
duties set forth in § 543(a) and (b). As discussed above, Receiver’s counsel incurred fees to

prepare and review a motion to excuse compliance with § 543(a) and (b), but such motion was

never actually filed. Receiver should not be able to recover from the estate for such fees. If the

foregoing objection is sustained, it would result in a reduction of 12.8 hours of billed time, or

approximately $5,120.00.

        Additionally, for any post-petition fees not currently listed on Receiver’s Claim

(“Additional Fees”), Receiver should not recovery any of those fees. First, with respect to

Receiver’s priority dispute with KeyBank, Receiver was not the prevailing party on that issue.

Second, those fees cannot be considered related to the defense of Receiver’s claim, as was the

case in 29 Brooklyn Ave. Instead, Receiver aggressively sought to prime KeyBank’s security

interest using a tortured argument that the state receivership statute somehow superseded the

Bankruptcy Code’s priority scheme. It was Receiver’s aggressive approach that caused it to

incur Additional Fees, not any action of the Debtor, which completely distinguishes the case

from the 29 Brooklyn Ave. and Wind n’ Wave cases.

                                         CONCLUSION

        Wherefore, Debtor respectfully requests that Receiver’s claim be allowed at reduced

amounts after Receiver meets his burden of proof that fees and costs sought are reasonable under

federal law, and after a state court determination on whether Receiver’s failure to comply with

state law bars recovery of Receiver’s professional fees.

        Dated March 9, 2020                   MOTSCHENBACHER & BLATTNER LLP

                                              /s/ Nicholas J. Henderson
                                              Nicholas J. Henderson, OSB #074027
                                              nhenderson@portlaw.com
                                              Telephone: 503-417-0508



  PAGE 11 – OBJECTION TO PROOF OF CLAIM NO. 29-1
  {00333587:2}




                     Case 19-34037-pcm12          Doc 136      Filed 03/09/20
                                EXHIBIT A
               DISPUTED TIME ENTRIES FOR DANIEL J. BOVERMAN




PAGE 1 – EXHIBIT A
{00333587:2}




                 Case 19-34037-pcm12   Doc 136   Filed 03/09/20
Daniel J. Boverman




               Date                 Hours                          Notes on Activities - Not Comprehensive

Friday, September 6, 2019            0.60    Calls with Tara Schleicher re: Boverman declaration, lender declaration, other and
                                            related matter; review and edit draft Boverman declaration; approve final; review lender
                                            declaration.
Tuesday, September 10, 2019          0.30   Review documents filed.
Tuesday, September 10, 2019          0.50   Call with Mike Anderson re: situation and his assistance
Tuesday, September 10, 2019          0.20   Call with Lenny Davis
Tuesday, September 10, 2019          0.10   Call to Tara Schleicher
Wednesday, September 11, 2019        0.20   Send agreement and background information to Mike Anderson
Thursday, September 12, 2019         0.20   Call with Therese Nelson
Thursday, September 12, 2019         0.25   Call with Tara Schleicher re: upcoming hearing and related matters
Friday, September 13, 2019           0.60   Call with Mike Anderson
Friday, September 13, 2019           0.20   Call with Tara Graciano
Monday, September 16, 2019           0.40   Pull property tax information from county website and review
Monday, September 16, 2019           0.20   Call with Rick Wolf re: company, situation and potential involvement
Tuesday, September 17, 2019          0.80   Call with KeyBank and counsel re: hearing and related matters
Tuesday, September 17, 2019          0.80   Call with Mike Anderson re: dairy / hearing etc.
Tuesday, September 17, 2019          0.40   Contact tenants by email re: Rialto inspections / permission to access.
Tuesday, September 17, 2019          0.20   Call with Tara Schleicher re: PSA amendment
Tuesday, September 17, 2019          1.30   Drive to Tillamook
Tuesday, September 17, 2019          0.30   Review creditor list and email Tara Graciano re: accounting in general and putting in
                                            Excel
Wednesday, September 18, 2019        0.30    Review Excel creditor lost
Wednesday, September 18, 2019        1.50    Prior discussions and attendance at hearing
Wednesday, September 18, 2019        7.00    Meetings and visits to facilities with Brent Thompson of Key Bank and Mike Anderson;
                                            follow on discussions;
Wednesday, September 18, 2019        1.20    Call with Karen Casale regarding receivership order, documents, information,
                                            operations, vendors and other matters
Thursday, September 19, 2019         6.50    Meetings and discussions onsite with regarding operations and other matters.
Thursday, September 19, 2019         0.40    Consider and respond to email from Paula Wolf re: payments; email Tara Schleicher on
                                            same
Friday, September 20, 2019           4.60    Visit the dairy for meetings with Valery Silva, Nathan Jensen, Mike Anderson re: herd,
                                            nutrition, values and other matters. Herd count and inspection. Call with potential buyer.
                                            Calls with Tara Schleicher re: case matters.
Friday, September 20, 2019           2.40    Meeting with Kate Lott and Brian Gibson of Tillamook regarding situation, plan, walk
                                            farm / inspect herd. Follow on discussions with Mike Anderson.
Friday, September 20, 2019           1.10    Call with Paula Wolf
Friday, September 20, 2019           0.30    Call with Mike Anderson re: operations / tasks and other matters
Saturday, September 21, 2019         0.30    Correspondence with Paula Wolf and Tara Schleicher
Saturday, September 21, 2019         0.80    Case administration
Saturday, September 21, 2019         0.30    Call with Mike Anderson re: Tillamook agreement and other matters.
Saturday, September 21, 2019         0.10    Correspondence with Paula Wolf re: cows
Sunday, September 22, 2019           0.70    Work on buyer list and notes, research online.
Sunday, September 22, 2019           0.50    Prepare update email to Key Bank
Sunday, September 22, 2019           0.60    Review Paula Wolf separate agreement, create amortization schedule verifying payment
                                            amount, email Mike Anderson and Tara Graciano regarding terms of agreement /
                                            animals, and Tara Schleicher re: nature of obligations and insurance.

                                           EXHIBIT A - Page 1 of 5
                                Case 19-34037-pcm12 Doc 136 Filed 03/09/20
Monday, September 23, 2019           0.05    Place call to Country Financial re: insurance
Monday, September 23, 2019           0.30    Call with Sofia at SAIF re: change in address and additional insured, send order.
Monday, September 23, 2019           0.10    Call with Chad re: visit / sale
Monday, September 23, 2019           0.25    Call with Karen re: bank accounts / herd / Juan
Monday, September 23, 2019           0.15    Call with Mike Anderson re: herd, Juan, related matters
Monday, September 23, 2019           0.20    Discuss conversations with Eric Silva, cattle location and other matters with Tara
                                             Schleicher
Monday, September 23, 2019           0.20     Call with and email to Victor Saldanha of Key Bank re: new DDA
Monday, September 23, 2019           0.50     Call with Mike Anderson re: Herd, operations, staff, buyers and other matters
Tuesday, September 24, 2019          0.40     Call with Mike Anderson re: Eric Silva; herd, schedule etc.
Tuesday, September 24, 2019          0.20     Correspondence with Eric Silva
Tuesday, September 24, 2019          0.20     Correspondence with Tara Schleicher
Tuesday, September 24, 2019          0.50     Meet with Key Bank to open new account
Tuesday, September 24, 2019          1.80     Call with Mike Anderson and Eric Silva re: operations, herd and related matters
Tuesday, September 24, 2019          0.25     Call with Albert Nunes of Genske Mulder re: thoughts on the dairy
Tuesday, September 24, 2019          0.25     Call with Ben, Wustenburg, Vet., about increasing services / situation generally
Tuesday, September 24, 2019          0.70     Call with Mike Anderson re: operations, staff, situation generally, financial tasks
Wednesday, September 25, 2019        0.30     Call and correspondence with Mike Anderson, Key Bank and Tara Schleicher re:
                                             payment deferral.
Wednesday, September 25, 2019        0.20     Correspondence and call with Eric Siva re: animals to be sold
Wednesday, September 25, 2019        0.40     Call with Mike Anderson
Thursday, September 26, 2019         0.15     Call with Mike Anderson re: herd / government funding application and other matters
Friday, September 27, 2019           0.20     Review USDA form, prepare email to Heidi Dugan at USDA
Friday, September 27, 2019           0.50     Call with Mike Anderson re: operations / herd etc.
Friday, September 27, 2019           0.30     Call with Mike Anderson re: operations / herd etc.
Friday, September 27, 2019           0.10     Call with Rick Taylor
Friday, September 27, 2019           0.10     Call with Tara Schleicher re: animals offsite / potentially sold / Eric Evans email
Friday, September 27, 2019           1.00     Complete paperwork for UDA program; drive to Hillsboro and back to deliver
                                             paperwork and check to USDA
Friday, September 27, 2019            0.05    Call with Mike Anderson re: offsite animals and pickup repair
Friday, September 27, 2019           1.00     Call with Jessica Cegavske of Rialto - update
Friday, September 27, 2019           0.05     Place call to Robert Obrist
Friday, September 27, 2019           0.25     Call with Carl Zweifel re: cutting corn
Friday, September 27, 2019           0.03     Return call from Cornell Casbergen
Friday, September 27, 2019           0.15     Review and approve letter to Eric Evans re: animals / order
Saturday, September 28, 2019         0.20     Working group / to do notes
Tuesday, October 1, 2019             0.20     Call with Eric Silva
Wednesday, October 2, 2019           0.05     Reply to Tara Schleicher re: missing animals / conversation with Mr. Silva.
Wednesday, October 2, 2019           0.20     Call Mike Anderson re: dairy operations
Wednesday, October 2, 2019           0.10     Call with Tara Schleicher re: missing animals and other case matters
Wednesday, October 2, 2019           0.20     Call with Brent Thompson of KeyBank re: missing animals
Friday, October 4, 2019              0.50     Review email from Mike Anderson re: operations; call re: operations, herd, going
                                             concern sale, schedule.
Friday, October 4, 2019              0.30    Call with Nathan Jensen re: compensation, Eric Silva and other matters.
Friday, October 4, 2019              0.50    Call with Eric Silva regarding need to limit involvement to contact with me vs. others;
                                             missing animals and required information and relate matters.
Saturday, October 5, 2019            0.10     Review and consider email from Paula Wolf
Saturday, October 5, 2019            0.30     Call with Mike Anderson re: email from Paula Wolf, Mike's discussions with Nathan
                                             Jensen and prospective Farm buyer
Saturday, October 5, 2019            0.10    Reply to Paula Wolf
Saturday, October 5, 2019            0.05    Further correspondence with Paula re: call.
Saturday, October 5, 2019            0.10    Correspondence with Tara Schleicher
Sunday, October 6, 2019              0.10    Review email from Kate Lott of Tillamook, email Mike Anderson re: same.
                                           EXHIBIT A - Page 2 of 5
                                Case 19-34037-pcm12 Doc 136 Filed 03/09/20
Sunday, October 6, 2019            0.10    Review and comment on Nathan Jensen work plan.
Sunday, October 6, 2019            0.20    Review post by Eric Silva, related correspondence.
Sunday, October 6, 2019            0.10    Correspond re: milk testing issue
Sunday, October 6, 2019            0.20    Email to Tara Graciano re: equipment and lease / loan summary
Sunday, October 6, 2019            0.40    Review leases and loan documents scanned by Tara
Sunday, October 6, 2019            0.20    Prepare form of consulting agreement for Nathan Jensen
Sunday, October 6, 2019            0.50    Calls and correspondence with Mike Andersen re: antibiotics issues and related matters.
Monday, October 7, 2019                    Drive to dairy
Monday, October 7, 2019            4.75    Meetings with Mike Anderson, Nathan Jensen re: operations, herd, herd sales, farm sale,
                                          buyers, corn and other matters. Calls with KeyBank, discussions with Tillamook, call
                                          with Chad Lowry.
Monday, October 7, 2019            1.50    Drive back from dairy
Monday, October 7, 2019            0.55    Call with prospective buyer
Monday, October 7, 2019            0.10    Call with prospective buyer
Tuesday, October 8, 2019           0.60    Call with prospective buyer
Tuesday, October 8, 2019           0.60    Call with Mike Anderson re: corn, buyers, Eric Silva meeting
Tuesday, October 8, 2019           0.30    Open and review mail
Tuesday, October 8, 2019           0.15    Call with Mike Spence of AgDirect
Tuesday, October 8, 2019           1.50    Drive to dairy
Tuesday, October 8, 2019           3.00    Meetings with Chad Lowry of Toppenish and Nathan Jensen re: herd; inspect herd; call
                                          with Purina; meeting with prospective herd buyer; discussions regarding workforce
                                          compensation; prepare payments;
Tuesday, October 8, 2019           1.50    Drive back from dairy
Wednesday, October 9, 2019         1.50    Drive to dairy
Wednesday, October 9, 2019         2.00    Meetings with Lowell Chaffey of Dairy Cattle Sales and Nathan Jensen re: herd; inspect
                                          herd; call with Brandy
Wednesday, October 9, 2019         1.50    Drive back from dairy
Wednesday, October 9, 2019         0.50    Call with potential farm buyer
Wednesday, October 9, 2019         0.50    Call with Tara Schleicher re: various case matters including missing animals, Mr.,. Silva,
                                          heifer sale, PSA structure, buyers, operations and other matters.
Wednesday, October 9, 2019         0.50   Further call with Tara Schleicher re: heifer sale and other matters.
Thursday, October 10, 2019         0.10   Consider and correspond re: voice message from Tillamook County Sherriff.
Thursday, October 10, 2019         0.20   Call with Mike Anderson re: asset sales and operations
Thursday, October 10, 2019         0.40   Call with Nathan Jensen re: heifer sale and other matters'
Friday, October 11, 2019           0.05   Return call from Carl Zweifel re: silage
Friday, October 11, 2019           0.05   Place call to Lowell Chaffey
Friday, October 11, 2019           0.20   Call with Detective Bettencourt of Tillamook County Sherriff
Friday, October 11, 2019           0.30   Correspond with Nathan Jensen and Mike Anderson re: operations
Friday, October 11, 2019           0.20   ODA return call re: permits and fees.
Friday, October 11, 2019           0.25   Call with Nathan Jensen re: buyer visit / due diligence / corn
Friday, October 11, 2019           0.20   Call and correspondence with Linda Miller of Altis, collection agent for Pioneer
Monday, October 14, 2019           0.05   Place call to Chad Lowrey
Monday, October 14, 2019           0.05   Place call to Lowell Chafee
Tuesday, October 15, 2019          0.50   Call with Tara Schleicher
Wednesday, October 16, 2019        0.40   Call and correspondence with Tara Graciano re: vendors and A/P
Wednesday, October 16, 2019        0.10   Call with Vendor
Wednesday, October 16, 2019        0.20   Call with Patti- broker for possible farm buyer
Thursday, October 17, 2019         1.10   Call with Mike Anderson regarding operations and asset sales matters.
Thursday, October 17, 2019         0.50   Call with Lois Casale regarding accounting and related matters.
Thursday, October 17, 2019         0.30   Call with interested farm buyer
Thursday, October 17, 2019         0.40   Call with Tara Schleicher re: herd, PSA, properties and related matters
Thursday, October 17, 2019         0.20   Correspondence
Thursday, October 17, 2019         0.20   Review property tax files from Tara, file, forward
                                         EXHIBIT A - Page 3 of 5
                              Case 19-34037-pcm12 Doc 136 Filed 03/09/20
Thursday, October 17, 2019         0.20    Call interested buyer
Friday, October 18, 2019           1.70    Open and review forwarded mail package, related correspondence, administration
Saturday, October 19, 2019         1.10    Call with Mike Anderson re: operations, Heifer sale, conversations with Paula Wolf and
                                           Nathan Jensen; farm sale and other matters
Sunday, October 20, 2019           0.10     Review emails and correspond with Mike Anderson re: herd
Sunday, October 20, 2019           0.50     Call with Mike Anderson heifer sell down contract and timing.
Monday, October 21, 2019           0.40     Correspondence re: herd and other matters, Toppenish contract; Nathan time;
Monday, October 21, 2019           0.30     Call and correspondence with Mike Anderson
Monday, October 21, 2019           0.10     Correspond with Tara Schleicher
Monday, October 21, 2019           0.70     Prepare for and attend call with Key Bank and Tara Schleicher
Monday, October 21, 2019           0.90     Correspondence with Eric Silva, Tara Schleicher, Mike Anderson re: various matters
                                           including personal property, heifer sale contract. Sign contract, review motion and sign
                                           declaration, scan and circulate.
Tuesday, October 22, 2019          0.25    Call with Mike Anderson re: heifer sale / operations
Tuesday, October 22, 2019          0.15    Call with Gary Steen of Kubota re: loans, email to Gary
Tuesday, October 22, 2019          0.10    Call with Butch Keter re: payable for past seed purchases.
Tuesday, October 22, 2019          0.10    Correspond re: Lebanon Auction Yard / scan and circulate check
Tuesday, October 22, 2019          2.50    Prepare for , attend and follow up regarding meeting with Tara Schleicher, Eric Silva and
                                           Nick Henderson
Tuesday, October 22, 2019          0.05     Review email from Altus / PHI
Tuesday, October 22, 2019          0.20     Review and comment on draft correspondence prepared by Tara Schleicher
Tuesday, October 22, 2019          0.70     Call with Mike Anderson re: meeting with Eric Silva, house, locks, operations, heifers
Wednesday, October 23, 2019         0.25    Call with Mike Anderson re: cattle sale
Wednesday, October 23, 2019        0.40     Call with prospective farm buyer
Wednesday, October 23, 2019        0.35     Call with Mike Anderson re: missing cows / auction
Wednesday, October 23, 2019        0.15     Call with Tara Graciano re: Lebanon Auction Yard
Wednesday, October 23, 2019        0.50     Call with Tara Schleicher and Mike Anderson re: missing cattle
Thursday, October 24, 2019         0.20     Calls and correspondence with Valery Silva, Mike Anderson, Tara Schleicher re: herd
Thursday, October 24, 2019         0.05     Call with Rebecca at Zweifel Customer Farming re: invoice
Friday, October 25, 2019           0.40     Call with realtor for prospective buyer of farm
Friday, October 25, 2019           0.20     Consider and correspond with Tara Schleicher re: questions from Paula Wolf.
Saturday, October 26, 2019         0.25     Mill check analysis
Saturday, October 26, 2019         1.00     Draft email update to KeyBank
Saturday, October 26, 2019         1.30     Call with Mike Anderson re: due diligence visit by potential farm buyer
Saturday, October 26, 2019         0.20     Calls with Mike Anderson, Nathan Jensen and Eric Silva re: Eric being at the farm
Sunday, October 27, 2019           0.20     Email Tara Schleicher re: Eric violating order; review draft email to Nick Henderson
Sunday, October 27, 2019           0.10     Scan and circulate CAFO permit
Monday, October 28, 2019           0.20     Correspond with Paul Wolf and others re: note payments
Monday, October 28, 2019           0.10     Deliver documents to Tara Graciano and discuss reporting / work plan for week
Monday, October 28, 2019           0.20     Call with realtor for potential farm buyer
Monday, October 28, 2019           0.70     Call with Mike Anderson re: inspection of farm residence; operations;
Tuesday, October 29, 2019          0.40     Prepare reply to email from Paula Wolf re: note payments, appraisal and missing
                                           animals.
Tuesday, October 29, 2019          0.10     Correspond with Paula Wolf
Tuesday, October 29, 2019          0.15     Call with Delaval re: order, send check
Tuesday, October 29, 2019          0.30     Call with potential farm buyer
Tuesday, October 29, 2019          0.10    Further call with Delaval, correspondence re: operations
Wednesday, October 30, 2019        0.10    Review, approve and pay invoice
Wednesday, October 30, 2019        0.20    Correspondence with Tara Schleicher
Wednesday, October 30, 2019        0.10    Correspond re: herd
Wednesday, October 30, 2019        0.10    Correspond re: milk check matters
Thursday, October 31, 2019         1.70    Open box of mail and review
Thursday, October 31, 2019         0.45    Call with Tara Schleicher re: potential filing and related matters
                                         EXHIBIT A - Page 4 of 5
                              Case 19-34037-pcm12 Doc 136 Filed 03/09/20
Thursday, October 31, 2019         0.60     Call with Mike Anderson re: potential filing and related matters
Friday, November 1, 2019           0.75     Call with Nathan Jensen and Paula Wolf re: bankruptcy filing
Friday, November 1, 2019           0.80     Call with Mike Anderson re: filing
Friday, November 1, 2019           0.20     Correspondence and calls with Toppenish re: auction and filing
Friday, November 1, 2019           0.30     Call with Tara Schleicher re: bankruptcy filing
Friday, November 1, 2019           0.15     Call with dairy supplier re: bankruptcy
Saturday, November 2, 2019         0.20     Correspondence
Sunday, November 3, 2019           0.50     Call with Mike Anderson re: Bankruptcy filing and request for information from counsel
Sunday, November 3, 2019           0.35     Review and complete memo re: receiver comments.
Monday, November 4, 2019           0.20     Call from Vickie White at American Jersey re: bankruptcy filing
Monday, November 4, 2019           0.30     Review email from Tara Schleicher, redline revised document, review Mike Anderson
                                           comments
Tuesday, November 5, 2019           0.30   Call with Mike Anderson re: text from Paula Wolf re: worker concerns; bankruptcy
Tuesday, November 5, 2019           0.15   Call from Mike Anderson re: further conversation with Paula Wolf
Tuesday, November 5, 2019           0.20   Call with potential buyer
Wednesday, November 6, 2019         0.80   Call and correspondence with Jack Noble, ODA, call with Mike Anderson on same.
Thursday, November 7, 2019          3.00   Calls, correspondence and case administration.
                                   108.0




                                         EXHIBIT A - Page 5 of 5
                              Case 19-34037-pcm12 Doc 136 Filed 03/09/20
                                EXHIBIT B
               DISPUTED TIME ENTRIES FOR MICHAEL ANDERSON




PAGE 1 – EXHIBIT B
{00333587:2}




                 Case 19-34037-pcm12   Doc 136   Filed 03/09/20
Michael Anderson




             Date               Start   End   Hours                    Notes on Activities - Not Comprehensive


Wednesday, September 18, 2019                  1.00   Travel to Tillamook County Courthouse
Wednesday, September 18, 2019                  0.75   Pre hearing meeting
Wednesday, September 18, 2019                  1.00   Attend Court hearing meeting
Wednesday, September 18, 2019                  1.50   strategy meeting with Boverman and bank
Wednesday, September 18, 2019                  0.50   Travel to Silva farm
Wednesday, September 18, 2019                  0.50   review correspondence and documentation
Wednesday, September 18, 2019                  2.00   tour Silva farm with Valery Silva
Wednesday, September 18, 2019                  2.00    Meet with Paul Wolf and Nathan Jensen on farm history records and
                                                      animal husbandry issues
Wednesday, September 18, 2019                  1.50   Travel from farm to home
Thursday, September 19, 2019                   1.50   travel
Thursday, September 19, 2019                   2.00   Meet with Key Bank field auditor and do walk through
Thursday, September 19, 2019                   0.25   meet with oda on CAFO situation
Thursday, September 19, 2019                   0.25   Meeting arrangements with Nathan Jensen
Thursday, September 19, 2019                   1.50   Walk through with Tara Graciano
Thursday, September 19, 2019                   0.25   Tc with Chad Lowry from Toppenish Auction Yard
Thursday, September 19, 2019                   1.00   Meet with Dan Boverman on strategy
Thursday, September 19, 2019                   1.00   Meet with Dan Boverman and Valery Silva
Thursday, September 19, 2019                   0.50   Meet with Dan Boverman
Thursday, September 19, 2019                   0.25   Tc with Dan Boverman
Thursday, September 19, 2019                   1.50   Travel
Friday, September 20, 2019                     1.50   Travel to farm
Friday, September 20, 2019                     0.25   Meet with Valery on job descriptions and schedules
Friday, September 20, 2019                     3.50   Meet with Nathan Jensen and Valery Silva
Friday, September 20, 2019                     0.50   Meet with Dan Boverman
Friday, September 20, 2019                     0.25   Review email data
Friday, September 20, 2019                     1.00   Meet with TCCA on status of relationship and farm inspection
Friday, September 20, 2019                     1.00   Meet with Dan Boverman on week wrap, strategy and schedule
Friday, September 20, 2019                     0.50   Tc with Nathan Jensen r/e strategy and work assignment
Friday, September 20, 2019                     0.25   Tc with Dan Boverman re Wolf/Jensen conversations
Friday, September 20, 2019                     0.25   Tc with Nathan Jensen about possible interest Christensen, text to
                                                      Boverman
Friday, September 20, 2019                     1.50   Travel from farm
Saturday, September 21, 2019                   1.00    Telephone calls and texts and emails with Dan Boverman regarding
                                                      status of operation, TCCA contract and new member application process,
                                                      herd health issues
Sunday, September 22, 2019                     0.25    Review emails and outline lists from Dan Boverman and respond
Sunday, September 22, 2019                     0.50   Various texts with Nathan Jensen regarding status of work being done
                                                      with herd on Sunday
Sunday, September 22, 2019                     0.50   Review emails from Dan Boverman
Sunday, September 22, 2019                     0.50   Review dissolution of Marriage documents from Boverman
                                           EXHIBIT B - Page 1 of 8
                                Case 19-34037-pcm12 Doc 136 Filed 03/09/20
Sunday, September 22, 2019                   0.25   Review lien documents sent by Boverman
Sunday, September 22, 2019                   0.25   Analyze impact on collateral and engagement
Monday, September 23, 2019                   1.50   Travel to Tillamook, Beaver
Monday, September 23, 2019                   3.00    Meet with Nathan Jensen regarding cattle inventories, herd health,
                                                    nutrition issues, strategies
Monday, September 23, 2019                   1.00    strategies
Monday, September 23, 2019                   1.00   Review dairy operations, cattle, milking barn, milk house, feed, crops
Monday, September 23, 2019                   0.50   Meet with Valery Silva regarding operations
Monday, September 23, 2019                   0.25   Meet with Juan on employment status
Monday, September 23, 2019                   0.50   Tc with NCRS on potential for dairy programs
Monday, September 23, 2019                   0.25   Tc with Dave Hogan regarding receivership
Monday, September 23, 2019                   0.25   Meet with CHS on cattle feed, status of corn
Monday, September 23, 2019                   0.25   Find grass seed and look at plater for tarm operability
Monday, September 23, 2019                   0.25   Review TCCA cattle and discuss with Nathan
Monday, September 23, 2019                   0.25   Tc with Dan Boverman
Monday, September 23, 2019                   0.50   Tc with Dan Boverman regarding status
Monday, September 23, 2019                   0.50   Review emailed documents
Monday, September 23, 2019                   0.50   Tc with Nathan Jensen about cow inventories, valuation
Monday, September 23, 2019                   1.50   Travel home
Tuesday, September 24, 2019                  0.25   Tc with Heidi Duggan
Tuesday, September 24, 2019                  0.25   Tc with Dave Hogan
Tuesday, September 24, 2019                  0.50   Tc with Travis Love
Tuesday, September 24, 2019                  0.50   Tc with Nathan Jensen
Tuesday, September 24, 2019                  0.25   Tc with Dan Boverman
Tuesday, September 24, 2019                  1.50   Tc with Dan Boverman and Eric Silva
Tuesday, September 24, 2019                  0.25   Email to Armondo Macias of ODA
Tuesday, September 24, 2019                  0.50   Tc with Dan Boverman
Tuesday, September 24, 2019                  0.25   Tc with Heidi Duggan
Tuesday, September 24, 2019                  0.50   Review email documentation
Tuesday, September 24, 2019                  1.00   Tc with Nathan Jensen
Tuesday, September 24, 2019                  0.25   Email to Dan Boverman on potential USDA payments
Wednesday, September 25, 2019                3.00   Travel to/from farm
Wednesday, September 25, 2019                2.00   Meet with Paul Wolf
Wednesday, September 25, 2019                1.00   Meet with Juan and Adrianna
Wednesday, September 25, 2019                0.25   Tc with Nathan Jensen
Wednesday, September 25, 2019                0.50   Meet with Valery
Wednesday, September 25, 2019                0.50   Walk and look over farm with Juan
Wednesday, September 25, 2019                0.25   TCCA cows moved
Wednesday, September 25, 2019                0.50   Tc with Nathan Jensen
Wednesday, September 25, 2019                1.00   Tc with Dan Boverman
Wednesday, September 25, 2019                0.25   Tc with Heidi Duggan at USDA
Wednesday, September 25, 2019                0.25   Tc with Dan Boverman
Wednesday, September 25, 2019                0.75   Tc with Ben Wustenburg
Wednesday, September 25, 2019                0.50   Review documents from USDA
Thursday, September 26, 2019                 3.00   Travel to/from farm
Thursday, September 26, 2019                 0.25   Tc with Heidi Duggan
Thursday, September 26, 2019                 0.25   Tc with Dan Boverman
                                           EXHIBIT B - Page 2 of 8
                                Case 19-34037-pcm12 Doc 136 Filed 03/09/20
Thursday, September 26, 2019                0.25   Tc with Dave Hogan
Thursday, September 26, 2019                0.25   Tc with Nathan Jensen
Thursday, September 26, 2019                0.50   Tc with Dan Boverman
Thursday, September 26, 2019                4.00    Meet with Nathan Jensen on Cattle inventory, nutrition, values,
                                                   operations, corn plan, recruiting
Thursday, September 26, 2019                1.00   Review dairy farm
Thursday, September 26, 2019                0.25   Meet with Don Ball
Thursday, September 26, 2019                0.25   Tc with Dan Boverman on cattle inventory issues
Friday, September 27, 2019                  0.25   Tc with Dan Boverman regarding cattle not owned
Friday, September 27, 2019                  0.25   Tc with Heidi regarding status
Friday, September 27, 2019                  0.25   Other USDA follow up
Friday, September 27, 2019                  0.25   Emails and texts from Dan and Tara
Friday, September 27, 2019                  0.25   Emails from Paula and Nathan
Friday, September 27, 2019                  0.25   Animals not owned issues
Friday, September 27, 2019                  0.25   Review TCCA lab card and operations with Nathan
Friday, September 27, 2019                  0.75   Tc with Dan Boverman
Friday, September 27, 2019                  0.25   Tc with Dan Boverman on USDA, Nathan
Friday, September 27, 2019                  0.25   Tc with Dan Boverman on Silva case
Friday, September 27, 2019                  0.50   Tc with Nathan Jensen on emergency repairs, animal health issues
Friday, September 27, 2019                  0.50    Tc with Dan Boverman about Eric Evans, Nathan Jensen emergency
                                                   animal health issue
Friday, September 27, 2019                  0.25    Review Tara email, advise
Friday, September 27, 2019                  0.25   Review financial information from Karen sent by Boverman
Saturday, September 28, 2019                0.25   Tc with Lowell Chaffee regarding cattle for sale
Saturday, September 28, 2019                0.25   Tc with Dave Hogan re strategic
Saturday, September 28, 2019                2.00   Work on pulling together notes for Monday presentation
Sunday, September 29, 2019                  0.25   Tc with Paula Wolf
Sunday, September 29, 2019                  2.00   Work on notes and analysis for Monday presentation
Monday, September 30, 2019                  1.50   Travel to farm
Monday, September 30, 2019                  1.00   Review dairy farm
Monday, September 30, 2019                  0.50   Review silage plan, corn and storage pits
Monday, September 30, 2019                  1.00    Tc with Nathan Jensen re herd health, equipment, employees, nutrition,
                                                   silage plan
Monday, September 30, 2019                  0.50    Meet with Valery
Monday, September 30, 2019                  0.50   Draft notes and emails
Monday, September 30, 2019                  0.25   Review TCCA documents, Boverman emails
Monday, September 30, 2019                  0.25   Prepare for TC with Boverman
Monday, September 30, 2019                  4.25   TC with Dan Boverman on update and strategy
Monday, September 30, 2019                  0.50   Tc with Nathan Jensen
Monday, September 30, 2019                  1.50   Travel back from farm
Tuesday, October 1, 2019                    3.00   Travel to/from farm
Tuesday, October 1, 2019                    2.00   Review Silage operations
Tuesday, October 1, 2019                    1.00   Tc with Nathan Jensen
Tuesday, October 1, 2019                    0.50   Meet with Valery
Tuesday, October 1, 2019                    0.50   Tc with Dan Boverman re strategy, cash flow, auction
Tuesday, October 1, 2019                    0.75   Work on cattle plan, Nathan plan
Tuesday, October 1, 2019                    0.25   Review correspondence
Wednesday, October 2, 2019                  0.25   Tc with Nathan Jensen regarding jersey marketing services
                                          EXHIBIT B - Page 3 of 8
                               Case 19-34037-pcm12 Doc 136 Filed 03/09/20
Wednesday, October 2, 2019                0.50   Review correspondence, emails to Kate Lott
Wednesday, October 2, 2019                0.25   Discuss jersey marketing services with Dan Boverman
Wednesday, October 2, 2019                0.50   Work with Nathan on new feed program
Wednesday, October 2, 2019                0.50   Work on draft of work plan
Wednesday, October 2, 2019                0.25   Tc with FSA on status of farm program revenues
Thursday, October 3, 2019                 0.25   Texts to Dan on feed purchasing issues TCCA, Chaffee, Feed issues
Thursday, October 3, 2019                 0.25   Tc with Darla Dubois at TCCA re feed programs
Thursday, October 3, 2019                 0.50   Tc with Nathan Jensen work plan
Thursday, October 3, 2019                 1.50   Work on Nathan Jensen work plan
Thursday, October 3, 2019                 0.50   Tc with Greg Lacin from jersey marketing services
Thursday, October 3, 2019                 0.25   Tx with Lowell Chaffee
Thursday, October 3, 2019                 0.50   Tc with Dan Bansen
Thursday, October 3, 2019                 0.25   Nathan Jensen on equipment, fall farming
Friday, October 4, 2019                   3.00   Travel to from farm
Friday, October 4, 2019                   0.25   Text from Nathan Jensen
Friday, October 4, 2019                   0.50    Tc with Dan Bansen re Jersey industry, TCCA dairy community, dairy
                                                 principles
Friday, October 4, 2019                   1.00    Tc with Nathan Jensen
Friday, October 4, 2019                   1.00   Review farm operations, cattle, calves
Friday, October 4, 2019                   0.50   Review corn situation
Friday, October 4, 2019                   1.00   Work on work plan, lists
Friday, October 4, 2019                   0.50   Review dead animal, flat tire
Friday, October 4, 2019                   0.50   Make arrangements for supplies, purchase
Friday, October 4, 2019                   0.75   Tc with Dan Boverman re status
Friday, October 4, 2019                   0.50   Text and TC with Boverman re Eric text from Nathan
Friday, October 4, 2019                   0.50   Tc with Hogan re status and next week meetings
Friday, October 4, 2019                   0.50   Tc with Nathan Jensen re situation and work plan
Saturday, October 5, 2019                 0.50   Review mail correspondence
Saturday, October 5, 2019                 0.50   Tc with Dan Boverman on status, Paula Wolf, Hogan
Saturday, October 5, 2019                 0.50   Review data on missing Idaho cattle, nitrogen tanking, Paula Wolf
Sunday, October 6, 2019                   0.25   Review data from Dan Bansen and send to Boverman
Sunday, October 6, 2019                   0.50   Review data on antibiotic load and respond to Boverman
Sunday, October 6, 2019                   0.50   Work with Valery re antibiotic situation in milk
Sunday, October 6, 2019                   1.00   Review work plan and send draft to Dan Boverman for input
Sunday, October 6, 2019                   0.25   Correspondence with Nathan re work plan, schedule
Sunday, October 6, 2019                   0.25   Review emails from Boverman
Sunday, October 6, 2019                   0.50   Texts with Kate Lott and Bryan Gibson re antibiotic issue
Sunday, October 6, 2019                   0.50   Tx with Valery re antibiotic plan, test results, communication
Sunday, October 6, 2019                   0.25   Review correspondence re milk checks and other
Monday, October 7, 2019                   0.50   Review dairy operation
Monday, October 7, 2019                   0.50    Meet with Valery Silva re employment status, antibiotic situation, part
                                                 time labor
Monday, October 7, 2019                   1.00    Meet with Nathan Jensen
Monday, October 7, 2019                   0.25   Meet with Bryan Gibson from TCCA
Monday, October 7, 2019                   3.00   Meet with Nathan Jensen and Dan Boverman
Monday, October 7, 2019                   0.50   Tc with Wolf, Jensen and Boverman
Monday, October 7, 2019                   0.25   Meet with Tom Seals regarding corn, status of deal

                                        EXHIBIT B - Page 4 of 8
                             Case 19-34037-pcm12 Doc 136 Filed 03/09/20
Monday, October 7, 2019                    0.25   Tc with Nathan Jensen
Monday, October 7, 2019                    0.25   Review correspondence re repossession and Eric Silva
Monday, October 7, 2019                    0.50   Tc with Dan Boverman
Monday, October 7, 2019                    0.25   Tc with Nathan Jensen
Monday, October 7, 2019                    3.00   Travel to from farm
Tuesday, October 8, 2019                   0.50   Tc with Nathan on corn, cattle plan
Tuesday, October 8, 2019                   0.25   Tc with Dan Boverman on corn, cattle
Tuesday, October 8, 2019                   0.25   Review data on antibiotic from TCCA and respond
Tuesday, October 8, 2019                   0.25   Review emails on equipment, payroll, housing and respond
Wednesday, October 9, 2019                 0.75   Tc with Nathan Jensen about cattle plan and cattle inventory
Wednesday, October 9, 2019                 0.25   Review correspondence and respond
Thursday, October 10, 2019                 0.25   Draft emails to Boverman on status
Thursday, October 10, 2019                 0.25   Tc with Dan Boverman re status
Thursday, October 10, 2019                 0.50    Texts with Nathan and Nathan and Dan Boverman on silage, jersey
                                                  business and cattle plan
Thursday, October 10, 2019                 0.25    Review data from Tara Schleicher and Dan Boverman
Thursday, October 10, 2019                 0.25   Tc with Nathan Jensen
Friday, October 11, 2019                   0.50   Tc and correspondence from Tara Schleicher and Dan Boverman re
                                                  CAFO, water rights, equipment, etc.
Friday, October 11, 2019                   0.50   Interaction with Nathan re grass planting, Valery employment status,
                                                  Tom Seals, skid steer tires, corn harvest, grass planting
Saturday, October 12, 2019                 0.50   Check in with Nathan on grass planting
Sunday, October 13, 2019                   0.50   Tc and texts with Nathan Jensen supervising farm operations
Monday, October 14, 2019                   1.00   Tc with Dan Boverman re operations, strategy
Monday, October 14, 2019                   0.25    Tc with Nathan Jensen re operations, cattle movement, grass seed, sump
                                                  pump, hoof trimming
Monday, October 14, 2019                   0.25   Review and respond to various emails and texts relating to case
Tuesday, October 15, 2019                  0.25    Tc with Nathan Jensen re operations, cattle , Delaval repairs, ODA
                                                  inspection requirements
Tuesday, October 15, 2019                  0.25    Various emails and texts with Nathan and Dan Boverman
Wednesday, October 16, 2019                3.00   Travel to from farm
Wednesday, October 16, 2019                1.00   Meet with Nathan Jensen re operations
Wednesday, October 16, 2019                3.00   Meet with Paula Wolf and Nathan Jensen re strategic issues
Wednesday, October 16, 2019                0.50   Tc with Heidi Duggan re status of USDA payments
Wednesday, October 16, 2019                0.25   Tc with Dan Boverman re USDA, schedule
Wednesday, October 16, 2019                0.25   Tc with Nathan Jensen re update on operating matters
Thursday, October 17, 2019                 1.25   Tc with Dan Boverman re status and operations
Thursday, October 17, 2019                 0.25   Email to Tara on farm programs
Thursday, October 17, 2019                 0.25   Email to Heidi on farm program and discussion
Thursday, October 17, 2019                 0.75    Tc and texts with Nathan Jensen re culls, update, schedule for next week,
                                                  vet check, Jersey
Thursday, October 17, 2019                 0.25    Heidi with USDA
Thursday, October 17, 2019                 0.25   Draft emails to Tara on USDA program, auction strategy
Thursday, October 17, 2019                 0.25    Review correspondence from Boverman on property taxes, meeting with
                                                  Jersey Inc
Friday, October 18, 2019                   3.00    Travel to from farm
Friday, October 18, 2019                   2.00   Meet with Paula Wolf
Friday, October 18, 2019                   1.00   Meet with Nathan Jensen
Friday, October 18, 2019                   1.00   Tour farm, measure progress

                                         EXHIBIT B - Page 5 of 8
                              Case 19-34037-pcm12 Doc 136 Filed 03/09/20
Friday, October 18, 2019                   0.50   Work with Nathan Jensen on herd identification
Friday, October 18, 2019                   0.25   Tc with Dan Boverman and Nathan Jensen re American Jersey situation
Friday, October 18, 2019                   1.00   Meet with Nathan Jensen on cattle plan progress
Friday, October 18, 2019                   0.50   Check out equipment for maintenance needs
Friday, October 18, 2019                   0.25   Check silage progress and condition
Friday, October 18, 2019                   0.25   Check grass fields for completeness and progress
Friday, October 18, 2019                   0.25   Tc with Workman's Comp people
Friday, October 18, 2019                   0.50   Work on feed situation with Nathan relative to nutrition
Friday, October 18, 2019                   0.25   Tc with Chad Lowry from Toppenish Livestock
Friday, October 18, 2019                   0.25   Review agreement on sale of cattle from Tara Schleicher
Saturday, October 19, 2019                 0.25   Correspondence with Dan and Tara on case and Paula matters
Saturday, October 19, 2019                 1.00   Tc on update with Boverman on status
Saturday, October 19, 2019                 0.50   Tc with Chad Lowry and Nathan Jensen re cattle movement
Saturday, October 19, 2019                 0.25   Review data from Paula Wolf and respond
Saturday, October 19, 2019                 0.25   Tc with Nathan Jensen re cattle movement plan schedule for next week
Sunday, October 20, 2019                   0.25   Review data from Paula Wolf
Sunday, October 20, 2019                   0.25   Draft memos to Boverman on $40,000 calf, Toppenish
Sunday, October 20, 2019                   0.50    Tc with Dan Boverman re cattle, Toppenish deal and information
                                                  requests
Sunday, October 20, 2019                   0.50    Tc with Nathan Jensen
Sunday, October 20, 2019                   0.25   Email to Boverman on cattle data for Eric meeting
Monday, October 21, 2019                   0.25   Emails to Dan Boverman on Toppenish, heifer sale supporting data
Monday, October 21, 2019                   0.50   Tc with Nathan Jensen re cattle lists and schedule
Monday, October 21, 2019                   0.25   Work on getting cattle document transmitted
Monday, October 21, 2019                   0.50   Tc with Dan Boverman re Toppenish deal for Key Bank
Monday, October 21, 2019                   0.50   Tc with Nathan Jensen email and texts
Monday, October 21, 2019                   0.50   Tc with Dan Boverman re bank meeting
Monday, October 21, 2019                   0.25   Tc with Nathan Jensen re status, data and work plan
Monday, October 21, 2019                   0.25   Tc with Paula Wolf re Lebanon Auction Yard AP
Tuesday, October 22, 2019                  3.00   Travel to from farm
Tuesday, October 22, 2019                  0.50   Tc with Nathan Jensen
Tuesday, October 22, 2019                  2.00   Review farm operations
Tuesday, October 22, 2019                  0.25   Discuss milk house project with contractor
Tuesday, October 22, 2019                  0.50   Review repairs list and issues with equipment
Tuesday, October 22, 2019                  0.50   Meet with Juan re operations
Tuesday, October 22, 2019                  0.50   Tc with Dan Boverman
Tuesday, October 22, 2019                  0.25   Text to Paul, review emails on cattle issues
Tuesday, October 22, 2019                  0.50   Tc with Dan Boverman re Eric Meeting and strategy
Wednesday, October 23, 2019                0.50    Tc with Nathan Jensen re Eric meeting, Louisville trip, status of farm
                                                  operations
Wednesday, October 23, 2019                0.25    Tc with Chad Lowry re Toppenish sale
Wednesday, October 23, 2019                0.25   Tc with Paula Wolf
Wednesday, October 23, 2019                0.25   Tc with Dan Boverman
Wednesday, October 23, 2019                0.25   Tc with Nathan Jensen re Tillamook complaint
Wednesday, October 23, 2019                0.25   Emails to Tillamook Creamery on complaint resolution
Wednesday, October 23, 2019                0.25   Tc with Dan Boverman and Chad Lowry re cattle sale
Wednesday, October 23, 2019                0.50    Tc with Dan Boverman and Tara Schleicher re Lebanon, Valery data
                                                  operations
                                         EXHIBIT B - Page 6 of 8
                              Case 19-34037-pcm12 Doc 136 Filed 03/09/20
Wednesday, October 23, 2019                0.25   Tc with Nathan Jensen re cattle plan, operations
Wednesday, October 23, 2019                0.25   Review correspondence from Tara, Tara, Nathan and Paula
Thursday, October 24, 2019                 0.25   Tc with Nathan re culls and cattle loading for Friday
Thursday, October 24, 2019                 0.25   Tc with Dan Boverman on meeting with Valery
Thursday, October 24, 2019                 0.75   Tc with Dan Boverman and Valery re missing animals
Thursday, October 24, 2019                 0.75    Tc with Dan Boverman on strategy on missing animals, Texts to Valery
                                                  re house
Friday, October 25, 2019                   3.00    Travel to from farm
Friday, October 25, 2019                   0.50   Prepare for cattle transition
Friday, October 25, 2019                   3.00   Help load cattle
Friday, October 25, 2019                   0.50   Prep for Kuipers and Tippitt meeting on farm sale
Friday, October 25, 2019                   3.00   Show Kuipers farm and cattle for sale
Friday, October 25, 2019                   0.50   Meet with Nathan on cattle sale, strategy
Friday, October 25, 2019                   0.25   Tc with Dan Boverman
Friday, October 25, 2019                   0.25   Review farm
Saturday, October 26, 2019                 0.25   Tc with Nathan Jensen re operations
Saturday, October 26, 2019                 1.00   Tc with Dan Boverman re Garritt Kuipers, cattle sales and strategy
Saturday, October 26, 2019                 0.25   Tc with Dan Boverman re Eric and review correspondence
Sunday, October 27, 2019                   0.50    Review data relative to shipping cattle, review various documents from
                                                  Boverman, Tc with Nathan Jensen re operations, cattle shipment, Eric,
                                                  schedule
Monday, October 28, 2019                   3.00    Travel to from farm
Monday, October 28, 2019                   0.75   Review Eric home situation, take pictures for boverman and discuss
Monday, October 28, 2019                   1.25    Review farm operations, premises, barns status of field crops, discuss
                                                  crop plans with Nathan
Monday, October 28, 2019                   0.50   Work on repair issues
Monday, October 28, 2019                   0.50   Work on possible problem with antibiotic cow in milk stream
Monday, October 28, 2019                   1.00   Tc with Dan Boverman re operations, strategy, repairs
Monday, October 28, 2019                   0.50   Review week schedule with Nathan
Monday, October 28, 2019                   0.50   Meet with Garritt Kuipers re farm purchase opportunity, protocol
Monday, October 28, 2019                   0.50   Work with Nathan on cattle herd organization and computer
Monday, October 28, 2019                   0.50   Work with Nathan on Toppenish load for Tuesday
Tuesday, October 29, 2019                  0.50    Texts and Tc with Nathan Jensen re cattle sale, appliances, computer
                                                  records, schedule
Tuesday, October 29, 2019                  0.50    Sent mail and materials from farm premises to Dan Boverman
Tuesday, October 29, 2019                  1.00   Work on appliance issues
Tuesday, October 29, 2019                  0.25   Draft email to Dan Boverman and Tara Schleicher on USDA programs
Tuesday, October 29, 2019                  0.25    Tc with Heidi Duggan re USDA program and follow-up email to Dan
                                                  and Tara
Tuesday, October 29, 2019                  0.25    Review correspondence from Dan Boverman and Nathan Jensen
Tuesday, October 29, 2019                  1.00   Tc with Dan Boverman and Tara Schleicher re missing cattle
Tuesday, October 29, 2019                  0.25   Review correspondence from Dan Boverman and Tara Schleicher
Tuesday, October 29, 2019                  0.25   Tc with Nathan Jensen on cattle shipments and farm operations
Wednesday, October 30, 2019                3.00   Travel to from farm, pick up used dryer
Wednesday, October 30, 2019                0.75   Pickup used dryer for dairy barn
Wednesday, October 30, 2019                1.00   Review farm
Wednesday, October 30, 2019                1.00   Meet with Nathan Jensen on operations
Wednesday, October 30, 2019                2.00   Meet with Paula Wolf re her questions and missing animals issues
Wednesday, October 30, 2019                0.75   Tc with Dan Boverman re updates, Wolf and Jensen
                                         EXHIBIT B - Page 7 of 8
                              Case 19-34037-pcm12 Doc 136 Filed 03/09/20
Wednesday, October 30, 2019                0.50    Review emails and texts, work with Nathan on computer data
Thursday, October 31, 2019                 0.75    Review notes, draft various emails in missing cattle and send to Dan
                                                   Boverman and Tara Schleicher
Thursday, October 31, 2019                 0.50    Follow-up emails and responses on missing cattle issues
Thursday, October 31, 2019                 0.50    Purchase and pickup stove for labor housing
Thursday, October 31, 2019                 0.50    Tc with Dan Boverman re possible filing for bankruptcy by Eric
Thursday, October 31, 2019                 0.75     Deal with Nathan Jensen and employee issues relatie to possible
                                                   bankruptcy
Friday, November 1, 2019                   0.50     Tc with Dan Boverman re status of case and Chapter 12 bankruptcy
                                                   filing
Friday, November 1, 2019                   0.50     Tc with Nathan Jensen and Paula Wolf
Saturday, November 2, 2019                 0.50     Tc with Dan Boverman re status of engagement and data for bank
                                                   hearing
Saturday, November 2, 2019                 1.50     Work on schedule of issues for Key Bank motion
Sunday, November 3, 2019                   0.50    Work on data for bank motion
Sunday, November 3, 2019                   1.00    Review information, comment and discuss from Tara Schleicher on bank
                                                   motion for receivership
Monday, November 4, 2019                   0.50    Tc with Dan Boverman re situation
Monday, November 4, 2019                   0.50    Tc with Paula Wolf
Wednesday, November 6, 2019                1.00    Review data from ODA on cattle hauling requirements, discus with
                                                   Boverman, talk with industry person Dan Bansen
                                          229.50




                                         EXHIBIT B - Page 8 of 8
                              Case 19-34037-pcm12 Doc 136 Filed 03/09/20
                                EXHIBIT C
               DISPUTED TIME ENTRIES FOR RECEIVER’S COUNSEL




PAGE 1 – EXHIBIT C
{00333587:2}




                 Case 19-34037-pcm12   Doc 136   Filed 03/09/20
                                                                                                                              FeePetition

                                                                                                                                  Page:9
                                   
 
Date             Name                   Description                                                               Hours        Amount

                                           eͲmailresponsetoN.Hendersonregardingadditionalinformation
                                           needed(0.1).
    10/30/2019    Schleicher,TaraJ     InstructionstoparalegalregardingsupboenatoE.Evansandcalls       0.10        $42.00
                                           neededtoOregonDept.ofAgriculturalatCaliforniaborder.
    10/31/2019    Chiodo,Jill           ResearchCaliforniaDepartmentofFood&Agriculture                     0.70        $150.50
                                           requirementsfortransportingcattleintothestateofCalifornia
                                           (0.4).TelephonecalltoCDFAinspectionsregardingsame(0.1).
                                           TelephonecalltoCDFALegalregardingfilingapublicrecords
                                           request(0.1).TransmitpublicrecordsrequesttoCDFAviaemail
                                           (0.1).
    10/31/2019    Schleicher,TaraJ     RevieweͲmailsfromM.AndersonregardingconversationwithP.           1.00        $420.00
                                           Wolfregardingmissingcowsandscreenshotofregistrysite
                                           regarding$40,000calf(0.2);exchangeeͲmailswithclientandM.
                                           AndersonregardingcourseofactionregardingsubpoenasandD.
                                           BovermancallwithK.Casale(0.2);telephonecallwithD.
                                           BovermanregardingcallwithK.Casaleregardinghaulingof16
                                           headofcowstoE.Evansandotherissuesregardingmissingcows,
                                           courseofactionregardingsubpoenas(0.2);instructionsto
                                           paralegalregardingcalltoDepartmentofAgriculture(0.1);confer
                                           withP.Contiregardingsubpoenasandrequestforproduction
                                           neededandcourseofactionregardingsame(0.1);exchange
                                           eͲmailswithclientandM.Andersonregardingsame(0.2).
    10/31/2019    Schleicher,TaraJ     RevieweͲmailfromC.RussillowitheͲmailfromN.Henderson             1.30        $546.00
                                           regardingbankruptcyfiling(0.1);telephonecallwithC.Russillo
                                                                   exchange eͲmails with C. Russillo regarding
                                           regardingsame(0.1);exchangeeͲmailswithC.Russilloregarding
                                           same    after reviewing 11 USC 543(d) and 11 USC 1104 (0.2);
                                           sameafterreviewing11USC543(d)and11USC1104(0.2);
                                           telephonecallwithD.Boverman(0.3);revieweͲmailfromD.
                                           BovermanregardingfundspaidtoN.HendersononSeptember18
                                           (0.1);revieweͲmailsfromN.Hendersonregardingchapter12filing
                                           byE.Silva(0.1);prepareeͲmailtoC.Russilloregardingsame(0.1);
                                           callswithC.Russilloandclient(voicemail)(0.1);reviewvoicemail
                                           fromN.Henderson(0.1).
    10/31/2019    Conti,Patrick         Conference with T. Schleicher regarding case background (0.1);
                                           ConferencewithT.Schleicherregardingcasebackground(0.1);           1.00        $345.00
                                           review background materials and emails for same (0.4); research
                                           reviewbackgroundmaterialsandemailsforsame(0.4);research
                                           registration requirements for Jersey Cows (0.5).
                                           registrationrequirementsforJerseyCows(0.5).
    11/1/2019     Schleicher,TaraJ     Review texts from N. Jensen re communications and actions of E.
                                           ReviewtextsfromN.JensenrecommunicationsandactionsofE.         1.70        $714.00
                                           Silva (0.2);
                                           Silva(0.2);exchangeeͲmailswithN.Hendersonreauction
                                           cancellationandnocommunicationwithreceiverdirectly(0.2);
                                                                                          exchange eͲmails with
                                           exchangeeͲmailswithclientresame(0.2);exchangeeͲmailswith
                                           C. Russillo re motion under 543(d) (0.1); telephone call with client
                                           C.Russilloremotionunder543(d)(0.1);telephonecallwithclient
                                           re status, possible motion by Key Bank to retain receiver control,
                                           restatus,possiblemotionbyKeyBanktoretainreceivercontrol,
                                           reportsrequiredunderbankruptcycodeandstatementsfor
                                                                                                     (0.2) review
                                           servicesrenderedforsubmissiontobankruptcycourt(0.2);review
                                           eͲmails between client and M. Anderson re same (0.2); exchange eͲ
                                           eͲmailsbetweenclientandM.Andersonresame(0.2);exchangeeͲ
                                           mails with C. Russillo re possible motion to remove DIP and analyze
                                           mailswithC.RussillorepossiblemotiontoremoveDIPandanalyze
                                           problems with same (0.2); telephone call with C. Russillo re status
                                           problemswithsame(0.2);telephonecallwithC.Russillorestatus
                                           since  bankruptcy filing, panel chapter 12 trustee, testimony
                                           sincebankruptcyfiling,panelchapter12trustee,testimony
                                           needed for hearing, etc. (0.3); review eͲmail from C. Russillo to N.
                                           neededforhearing,etc.(0.3);revieweͲmailfromC.RussillotoN.
                                           Henderson re no use of cash collateral (0.1); review eͲmail from B.
                                           Hendersonrenouseofcashcollateral(0.1);revieweͲmailfromB.
                                           Sargent re bankruptcy filing and analyze proper response (0.1).
                                           Sargentrebankruptcyfilingandanalyzeproperresponse(0.1).
    11/2/2019     Schleicher,TaraJ     Prepare eͲmail to client re information requested by Key Bank for
                                           PrepareeͲmailtoclientreinformationrequestedbyKeyBankfor        0.40        $168.00
                                                                                                                                 $168.00

                                                  EXHIBIT C - Page 1 of 4
                                       Case 19-34037-pcm12 Doc 136 Filed 03/09/20
                                                                                                                                FeePetition

                                                                                                                                   Page:10
                               
 
Date             Name                  Description                                                                  Hours        Amount

                                          motion in bankruptcy court (0.2); exchange eͲmails with client re
                                          motioninbankruptcycourt(0.2);exchangeeͲmailswithclientre
                                          same    (0.2)
                                          same(0.2)
    11/3/2019     Schleicher,TaraJ    ExchangeeͲmailswithclientrereceiptofTillamookcheckand              0.10        $42.00
                                          courseofactionresame.
    11/4/2019     Schleicher,TaraJ    Review    and analyze revisions to write up for Key Bank motion in
                                          ReviewandanalyzerevisionstowriteupforKeyBankmotionin             1.10        $462.00
                                                           court from client/M. Anderson (0.2); exchange eͲmails
                                          bankruptcycourtfromclient/M.Anderson(0.2);exchangeeͲmails
                                          bankruptcy
                                          with   E. Fullerton re information from receiver needed for motion
                                          withE.Fullertonreinformationfromreceiverneededformotion
                                          to  dismiss and 543 motion (0.2); review and revise statement from
                                          todismissand543motion(0.2);reviewandrevisestatementfrom
                                          client  re receivership issues and exchange eͲmails with client and
                                          clientrereceivershipissuesandexchangeeͲmailswithclientand
                                          M.  Anderson re same (0.2); finalize statement and exchange
                                          M.Andersonresame(0.2);finalizestatementandexchange
                                          eͲmails   with Schwabe re same (0.2); prepare eͲmail to client and
                                          eͲmailswithSchwaberesame(0.2);prepareeͲmailtoclientand
                                          M. Anderson re declaration (0.1);
                                          M.Andersonredeclaration(0.1);exchangeeͲmailswithC.Russillo
                                          recallwithV.Burdette(0.1);revieweͲmailfromC.RussillotoV.
                                          Burdetteresame(0.1).
    11/4/2019     Schleicher,TaraJ    Telephone call with B. Sargent re bankruptcy filing and possible
                                          TelephonecallwithB.Sargentrebankruptcyfilingandpossible            0.20        $84.00
                                          543motion(0.1);prepareeͲmailtoB.Sargentwithupdateon543
                                          543 motion (0.1); prepare eͲmail to B. Sargent with update on 543
                                          motion(0.1).
                                          motion    (0.1).
    11/5/2019     Schleicher,TaraJ    TelephonecallwithA.Poustrechapter12and543issuesandcall
                                          Telephone       call with A. Poust re chapter 12 and 543 issues and call     0.70        $294.00
                                          withV.Burdettetodiscusssame(0.1);telephonecallwithV.
                                          with V. Burdette to discuss same (0.1); telephone call with V.
                                                       and A. Poust re status of case and receivership (0.2);
                                          BurdetteandA.Poustrestatusofcaseandreceivership(0.2);
                                          Burdette
                                          revieweͲmailfromB.SargenttoC.Russillorebankruptcyfiling
                                          review    eͲmail from B .Sargent to C. Russillo re bankruptcy filing
                                          (0.1);respondtosamereA.Poust(0.1);reviewbankruptcydocket
                                          (0.1);  respond to same re A. Poust (0.1); review bankruptcy docket
                                          (0.1);reviewmessagefromclientrepostbyE.Silva(0.1).
                                          (0.1);  review message from client re post by E. Silva (0.1).
    11/6/2019     Schleicher,TaraJ    TelephonecallwithE.Fullertonrehearingoncashcollateraltoday
                                          Telephone       call with E. Fullerton re hearing on cash collateral today   1.30        $546.00
                                          and
                                          andstatusonmotionsunder543(0.1);telephonecallwithclientre
                                                status on motions under 543 (0.1); telephone call with client re
                                          same    and course of action (0.2); p
                                          sameandcourseofaction(0.2);prepareeͲmailtoN.Hendersonre
                                          noaccountingforreceiverfeesasrequiredunder543(c)inbudget
                                                  telephone call with C. Russillo re course of action in
                                          (0.1);telephonecallwithC.Russillorecourseofactionin
                                          bankruptcy(0.1);exchangeeͲmailswithclientrerequestfrom
                                          bankruptcy (0.1); exchange eͲmails with client re request from
                                          OregonDepartmentofAgriculturerebranding/vetinspectionon
                                          Oregon Department of Agriculture re branding/vet inspection on
                                          transporttoauction(0.1);exchangeeͲmailswithclientre
                                          transport to auction (0.1);
                                          Tillamookcheck(0.1);telephonecallwithclientrestatus,
                                          accountingrequiredunderbankruptcycodeandtransition
                                          tasks/timing(0.2);prepareeͲmailtoN.Hendersonremilkchecks
                                          (0.1);reviewresponseandsendtoclient(0.1);prepareeͲmailtoC.
                                          Russillore543requirements(0.2).
    11/25/2019    Ayres,JasonM        Analyze 543 motion and use of cash collateral (0.4); prepare
                                          Analyze543motionanduseofcashcollateral(0.4);prepare                1.00        $400.00
                                          objection    to use of cash collateral (0.6).
                                          objectiontouseofcashcollateral(0.6).
    11/25/2019    Schleicher,TaraJ    Telephone       call with C. Russillo regarding bank's decision not to pay
                                          TelephonecallwithC.Russilloregardingbank'sdecisionnottopay        2.00        $840.00
                                          fees/costs     (0.2); analyze course of action (0.6); draft objection to
                                          fees/costs(0.2);analyzecourseofaction(0.6);draftobjectionto
                                          use  of cash collateral (0.4); draft eͲmail to C. Russillo regarding
                                          useofcashcollateral(0.4);drafteͲmailtoC.Russilloregarding
                                          position    of receiver and course of action (0.2); review and revise
                                          positionofreceiverandcourseofaction(0.2);reviewandrevise
                                          objection    to cash collateral motion (0.1); exchange eͲmails with C.
                                          objectiontocashcollateralmotion(0.1);exchangeeͲmailswithC.
                                          Russilloregardingbank'sposition(0.1);telephonecallwithclient
                                          Russillo   regarding bank's position (0.1); telephone call with client
                                          regardingstatus,543(c)motion,etc.(0.3);telephonecallwithB.
                                          regarding     status, 543(c) motion, etc. (0.3); telephone call with B.
                                          Sargentregardingbank'spositionandnoticeissueswithcash
                                          Sargent    regarding bank's position and notice issues with cash
                                          collateralmotion(0.1).
                                          collateral   motion (0.1).
    11/26/2019    Schleicher,TaraJ              objection to cash collateral motion filed by P. Wolf (0.1);
                                          ReviewobjectiontocashcollateralmotionfiledbyP.Wolf(0.1);
                                          Review                                                                       0.30        $126.00
                                          reviewinterimmotionforuseofcashcollateralandnoticeoffinal
                                          review interim motion for use of cash collateral and notice of final
                                          hearing(0.1);reviewandrevisemotiontoappeartelephonicallyat
                                          hearing (0.1); review and revise motion to appear telephonically at
                                          hearing(0.1);reviewandsignmotion(nocharge).
                                          hearing (0.1); review and sign motion (no charge).

                                              EXHIBIT C - Page 2 of 4
                                   Case 19-34037-pcm12 Doc 136 Filed 03/09/20
                                                                                                                           FeePetition

                                                                                                                              Page:11
                               
 
Date             Name                  Description                                                             Hours        Amount

    11/27/2019    Ayres,JasonM        Review
                                          Reviewemailexchangesregarding543claimandpayment(0.1);
                                                    email exchanges regarding 543 claim and payment (0.1);        0.30        $120.00
                                          prepare    email to counsel for Key Bank (0.2).
                                          prepareemailtocounselforKeyBank(0.2).
    11/27/2019    Schleicher,TaraJ    ReviewordergrantingmotiontoappearbyphoneandeͲmailfrom
                                          Review    order granting motion to appear by phone and eͲmail from      1.00        $420.00
                                          clerk  regarding interim hearing and final hearing to be set on
                                          clerkregardinginterimhearingandfinalhearingtobeseton
                                          December      13 (0.2); p
                                          December13(0.2);prepareeͲmailtodebtors'counselregarding
                                          needtoincludereceiverfeesandcostsinmotionforuseofcash
                                          collateral(0.2);revieweͲmailfromKeyBankcounselregardingno
                                          paymentfromKeyBank(0.1);exchangeeͲmailswithdebtor's
                                          counselregardinginvoices(0.1);exchangeeͲmailswithD.
                                          Bovermanregardingsame(0.1);brieflyreviewnoticeofhearingon
                                          motionforuseofcashcollateralandmotionforinterimuse(0.3).
    12/2/2019     Schleicher,TaraJ    ReviewinvoicesandeͲmailtoKeyBankcounselsentin early           0.40        $168.00
                                          Novemberfortransmissiontodebtor'scounsel(0.1);review
                                          motionforinterimuseofcashcollateral(0.2);prepareemailto
                                          debtor'scounselreissueswithinterimmotionandhearingand
                                          transmissionofinvoices(0.1).
    12/3/2019
    12/3/2019     Ayres, Jason M
                   Ayres,JasonM        Review    schedules and prepare email to debtor's counsel regarding
                                          Reviewschedulesandprepareemailtodebtor'scounselregarding       0.30        $120.00
                                          retainer;   exchange emails with debtor's counsel.
                                          retainer;exchangeemailswithdebtor'scounsel.
    12/3/2019
    12/3/2019     Schleicher, Tara J
                   Schleicher,TaraJ    Attend    hearing on interim use of cash collateral and discuss with
                                          Attendhearingoninterimuseofcashcollateralanddiscusswith      1.30        $546.00
                                          court   topics for consideration on 543(c) motion (0.3); make notes
                                          courttopicsforconsiderationon543(c)motion(0.3);makenotes
                                          to file re points to address in 543(c) motion (.3); review SOFA and
                                          tofilerepointstoaddressin543(c)motion(.3);reviewSOFAand
                                          application    to employ/disclosure re retainer to N.Henderson (0.1);
                                          applicationtoemploy/disclosurereretainertoN.Henderson(0.1);
                                          review   eͲmail from J. Ayres to N. Henderson re same (0.1); review
                                          revieweͲmailfromJ.AyrestoN.Hendersonresame(0.1);      r
                                          requestforinformationonuseofmilkcheckinearlyOctoberand
                                          prepareeͲmailtoclientresameandneedtofilereport(0.2);
                                          analyzeissuereORS37.270andreceiver'srighttoKeyBank's
                                          analyze issue re ORS 37.270 and receiver's right to Key Bank's
                                          securedclaimandrevieweͲmailsresamebetweenJ.AyresandN.
                                          secured claim and review eͲmails re same between J. Ayres and N.
                                                         (0.2); e
                                          Henderson(0.2);exchangeemailswithclientandT.Gracianore
                                          Henderson
                                          accounting/reporttobefiledweekofDecember9(0.1).
    12/4/2019     Schleicher,TaraJ    RevieweͲmailfromclientwithcheckregisterandstatementfor        0.30        $126.00
                                          October(0.1);reviewdraftordergrantinginterimuseofcash
                                                            review draft order granting interim use of cash
                                          collateral and note issues (0.1); prepare eͲmails to client and B.
                                          collateralandnoteissues(0.1);prepareeͲmailstoclientandB.
                                          Sargentreinsuranceissueonlivestock(0.1).
                                          Sargent re insurance issue on livestock (0.1).
    12/6/2019     Schleicher,TaraJ    ExchangeeͲmailswithN.Hendersonrerevisionstoorderon
                                          Exchange     eͲmails with N. Henderson re revisions to order on         0.10        $42.00
                                          interimcashcollateraluse.
                                          interim   cash collateral use.
    12/9/2019     Schleicher,TaraJ    Telephonecallwithclientrelogisticson543(c)motion               0.40        $168.00
                                          preparation/review/filingandaccountingtobefiled(0.2);
                                          exchange     eͲmails with E. Paetsch re priming lien issue (0.1);
                                          exchangeeͲmailswithE.Paetschrepriminglienissue(0.1);
                                          exchange     eͲmails with B. Sargent re form of cash collateral order
                                          exchangeeͲmailswithB.Sargentreformofcashcollateralorder
                                          (0.1).
                                          (0.1).
    12/10/2019    Ayres,JasonM        Telephone     call to counsel for Key Bank regarding priority of
                                          TelephonecalltocounselforKeyBankregardingpriorityof           0.20        $80.00
                                          interests   in collateral (vm); prepare follow up email.
                                          interestsincollateral(vm);preparefollowupemail.
    12/11/2019    Ayres,JasonM        Exchange emails with counsel for Key Bank regarding security
                                          ExchangeemailswithcounselforKeyBankregardingsecurity           0.70        $280.00
                                          interests; prepare precautionary cash collateral objection.
                                          interests;prepareprecautionarycashcollateralobjection.
    12/11/2019    Schleicher,TaraJ    Review and revise eͲmail to C. Russillo re Oregon Receivership
                                          ReviewandreviseeͲmailtoC.RussilloreOregonReceivership         0.30        $126.00
                                          Code and lien position of Key Bank (0.1); review eͲmail response
                                          CodeandlienpositionofKeyBank(0.1);revieweͲmailresponse
                                          and   analyze same (0.1); prepare summary of precautionary
                                          andanalyzesame(0.1);preparesummaryofprecautionary
                                          objectiontocashcollateralbasedon543andstatelawrights
                                          objection to cash collateral based on 543 and state law rights
                                          relativetoKeyBank'ssecuredclaim(0.1).
                                          relative to Key Bank's secured claim (0.1).
    12/11/2019    Rhine,Kesarah        RevisePrecautionaryObjectiontoFinalCashCollateralOrder.
                                          Revise Precautionary Objection to Final Cash Collateral Order.          0.20        $43.00
    12/12/2019    Ayres,JasonM                   proposed language for cash collateral order and email to
                                          Prepareproposedlanguageforcashcollateralorderandemailto
                                          Prepare                                                                 0.20        $80.00
                                              EXHIBIT C - Page 3 of 4
                                   Case 19-34037-pcm12 Doc 136 Filed 03/09/20
                                                                                                                                FeePetition

                                                                                                                                   Page:12
                                 
 
Date             Name                  Description                                                                Hours            Amount

                                          debtor's counsel.
                                          debtor'scounsel.
    12/12/2019    Schleicher,TaraJ    ExchangeeͲmailswithclientreaccountingandinstructionsto            0.20          $84.00
                                          paralegalreformatofsameforfilingwithbankruptcycourt.
    12/13/2019    Rhine,Kesarah        DraftReceiver'sFirstStatusReport.                                      0.20          $43.00
    12/16/2019    Schleicher,TaraJ    Reviewcourtdocketnotesrerevisionstoformoffinalcash
                                          Review  court docket notes re revisions to form of final cash              0.10          $42.00
                                          collateralorder.
                                          collateral order.
    12/17/2019    Rhine,Kesarah        DraftReceiver'sAccounting (0.7).DraftSection543(c)Motionfor
                                                                             Draft Section 543(c) Motion for         1.10          $236.50
                                          ProtectionofReceiver(0.4).
                                          Protection of Receiver (0.4).
    12/17/2019    Schleicher,TaraJ    Draftreceiver'saccountingandreport (0.5);commencedrafting
                                                                                        commence drafting            0.90          $378.00
                                          543(c)motion(0.4).
                                          543(c) motion (0.4).

TOTAL                                                                                                               85.15       $32,968.75




                                                   SUMMARYOFFEESANDCOSTS

                                                                                                           Total          Total
         Timekeeper
                                                                                                           Hours        Amount
         S.Ames                                                                                            2.60         702.00
         J.Ayres                                                                                           3.80       1,520.00
         J.Chiodo                                                                                          3.60         774.00
         P.Conti                                                                                           1.00         345.00
         J.Ellis                                                                                           0.20          96.00
         K.Rhine                                                                                           7.45       1,601.75
         T.Schleicher                                                                                    66.50       27,930.00
                                                                                                       
         TotalFees                                                                                                  $32,968.75




          Description                                                                                                      Amount
         FilingFee                                                                                                         280.00
         
         
         TotalCosts                                                                                                       $280.00



         TOTALFEESANDCOSTS                                                                                         $33,248.75




                                                EXHIBIT C - Page 4 of 4
                                     Case 19-34037-pcm12 Doc 136 Filed 03/09/20
